EXHIBIT 10.26.1

GUARANTORS’ ACKNOWLEDGMENT

AND CONSENT (2000 L/C)

Reference is made to the following:

A. Reimbursement Agreement dated as of May 1, 2000, between West Valley MRF,
LLC, a California limited liability company (the “Borrower”); and Union Bank of
California, N.A., a national banking association (the “Bank”) as amended by that
certain First Amendment Agreement dated as of January 1, 2003 and that certain
Extension and Amendment Agreement dated as of May 5, 2005 (as so amended, the
“Original Reimbursement Agreement”) pursuant to which the Bank has issued its
Irrevocable Letter of Credit No. 306S232758, dated May 16, 2000 (as heretofore
amended, the “Letter of Credit”) in favor of BNY Western Trust Company, as
Trustee; and

B. Third Amendment Agreement (2000 L/C) dated as of May 1, 2007 (the “Amendment
Agreement”) by and between the Bank and the Borrower, pursuant to which the
parties have agreed that for the remaining term of the Letter of Credit, regular
monthly deposits into the Deposit Account shall not be required nor shall the
Borrower be required to cause there to be an annual partial optional redemption
of the Bonds; the Original Reimbursement Agreement as amended by the Amendment
Agreement is hereinafter referred to as the “Reimbursement Agreement” and
capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Reimbursement Agreement.

Each of the undersigned (individually a “Guarantor” and collectively the
“Guarantors”) has guaranteed the payment and performance of certain of the
Borrower’s obligations under the Original Reimbursement Agreement and Related
Documents pursuant to written guaranties heretofore delivered to the Bank
(collectively, the “Guaranties”) and expects to derive benefit from the
transactions contemplated by the Amendment Agreement. For valuable consideration
receipt whereof is hereby acknowledged, each of the undersigned hereby agrees as
follows:

1. The Borrower and the Guarantors have requested the Bank to enter into the
Amendment Agreement.

2. Each Guarantor hereby acknowledges receipt of a copy of the Amendment
Agreement and consents to the execution, delivery and performance of the
Amendment Agreement by the Borrower and the Bank.

3. Each Guarantor hereby ratifies, approves and confirms the Guaranties which it
has delivered to the Bank and agrees that it continues to be bound by the terms
thereof with

[DOCUMENT CONTINUES ON NEXT PAGE]



--------------------------------------------------------------------------------

respect to the Reimbursement Agreement and agrees that such Guaranties shall
inure to the benefit of the Bank with respect to the Borrower’s obligations to
the Bank under the Reimbursement Agreement and the Related Documents. This
Acknowledgment and Consent may be executed in multiple counterparts which taken
together shall constitute one and the same document.

IN WITNESS WHEREOF the undersigned have executed this Acknowledgment and Consent
as of the Effective Date (as such term is defined in the Amendment Agreement).

 

“GUARANTORS” Kaiser Recycling LLC, a Delaware limited liability company By:  
/s/ James F. Verhey   Name: James F. Verhey   Title: Vice President West Valley
Recycling & Transfer, Inc.,

a California corporation

By:   /s/ Cole Burr   Name: Cole Burr   Title: President Burrtec Waste
Industries, Inc., a California corporation By:   /s/ Cole Burr   Name: Cole Burr
  Title: President Kaiser Ventures, LLC, a a Delaware limited liability company
By:   /s/ James F. Verhey   Name: James F. Verhey   Title: Exec. V.P. - CFO